DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1, 3, 5-6, 9-10 and 12-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, the magnetic metal powder having largest D50 is defined as a large diameter powder, the magnetic metal powder having smallest D50 is defined as a small diameter powder, and the magnetic metal powder having smaller D50 than said large diameter powder and also having larger D50 than said small diameter powder is defined as an intermediate diameter powder among the three types of said magnetic metal powder, said large diameter powder is made of iron or iron based alloy, said large diameter powder has D50 of 15 to 40 µm, said small diameter powder is made of Ni-Fe alloy, said small diameter powder has D50 of 0.5 to 1.5 µm, said small diameter powder has D90 of 4.0 pm or less, the blending ratio of said small diameter powder in entire said magnetic metal powder is 6.5 to 20%,
said large diameter powder and said small diameter powder respectively comprises an insulation coating layer, a thickness of said insulation coating layer of said small diameter powder is 5 to 15 nm, wherein said insulation coating layer provides electrical insulation, a thickness of said insulation coating layer of said large diameter powder is 10 to 35 nm, and said thickness of said insulation coating layer of said large diameter powder is thicker than said thickness of said insulation coating layer of said small diameter powder claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, the magnetic metal powder having largest D50 is defined as a large diameter powder, the magnetic metal powder having smallest D50 is defined as a small diameter powder, and the magnetic metal powder having smaller D50 than said large diameter powder and also having larger D50 than said small diameter powder is defined as an intermediate diameter powder among the three types of said magnetic metal powder, said large diameter powder is made of iron or iron based alloy, said small diameter powder is made of Ni-Fe alloy, said small diameter powder has D50 of more than 0.3 µm and less than 2.0 µm, said small diameter powder has D90 of 4.0 µm or less, the blending ratio of said small diameter powder in entire said magnetic metal powder is 6.5 to 20%, said large diameter powder and said small diameter powder respectively comprises an insulation coating layer,
a thickness of said insulation coating layer of said small diameter powder is 5 to 15 nm or more, wherein said insulation coating layer provides electrical insulation, a thickness of said insulation coating layer of said large diameter powder is 10 to 35 nm, and said thickness of said insulation coating layer of said large diameter powder is thicker than said thickness of said insulation coating layer of said small diameter powder as claimed in combination with the remaining limitations of independent claim 18.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 3, 5-6, 9-10, 12-17 and 19-20 are allowed because each claim is directly or indirectly dependent of independent claims 1 or 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RONALD HINSON/Primary Examiner, Art Unit 2837